Citation Nr: 1411546	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and anxiety disorder and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a bilateral shoulder disorder.

4.  Entitlement to a disability rating greater than 50 percent for hemorrhagic and ovarian cyst, status post abdominal total hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran indicated on her January 2011 VA Form 9 that she wished to testify at a Board hearing.  In April 2011 correspondence she withdrew this hearing request.

In May 2011 the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.  

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a November 2011 rating decision in which the RO continued a 50 percent disability rating for hemorrhagic and ovarian cyst, status post abdominal total hysterectomy, denied a total disability rating based on individual unemployability (TDIU), and denied a claim for compensation pursuant to 38 U.S.C.A. § 1151 for a psychiatric disability.  The Virtual VA file also includes a January 2014 VA examination specific to a claim for hypertension.  The VBMS file includes an October 2013 claim for service connection for hypertension as well as the January 2014 VA examination specific to a claim for hypertension.  The remaining documents in the Virtual VA and VBMS file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.    

The issues of entitlement to service connection for an acquired psychiatric disorder and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final August 2007 Board decision, service connection for a psychiatric disorder, to include PTSD, and a low back disorder was denied. 
   
2.  Evidence received since the final August 2007 Board decision is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a psychiatric disorder and a low back disorder.

3.  The Veteran's bilateral shoulder disorders are not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.
	
4.  On November 10, 2003, the Veteran underwent a total abdominal hysterectomy.  Her current residual symptoms include hot flashes, mood swings, irritability, and night sweats.  


CONCLUSIONS OF LAW

1.  The August 2007 Board decision that denied service connection for a psychiatric disorder and a low back disorder is final.  38 U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38. C.F.R. § 20.1100 (2007) [(2013)]. 

2.  New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A bilateral shoulder disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  The criteria for disability rating greater than 50 percent for hemorrhagic and ovarian cyst, status post abdominal total hysterectomy, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102  , 3.159, 3.321, 4.1-4.14, 4.116, Diagnostic Codes (DCs) 7699-7617 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder and a low back disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of these issues is deferred pending additional development consistent with the VCAA.

With regard to the bilateral shoulder and hemorrhagic and ovarian cyst issues, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2010 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  This letter informed the Veteran of what evidence was required to substantiate her service connection and increased rating claims and of her and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess/Hartman, supra.  Thus, the Board concludes that all required notice has been given to the Veteran. 

Relevant to the duty to assist, the Veteran's service treatment records, as well as post-service private and VA treatment records, have been obtained and considered.  Also, records from the Social Security Administration  (SSA) regarding the Veteran's February 2009 award of disability benefits for various disabilities, including those disabilities currently on appeal, have been obtained and considered.  The Board finds significant that all obtainable evidence identified by the Veteran relative to her claims has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran was also afforded a VA gynecological examination in conjunction with the claim on appeal, in March 2010, to determine the severity of her hemorrhagic and ovarian cyst, status post abdominal total hysterectomy.  Neither the Veteran nor her representative has alleged that this VA gynecological examination is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected hemorrhagic and ovarian cyst, status post abdominal total hysterectomy, as it includes an interview with the Veteran, a review of the record, and full gynecological examination, addressing the relevant rating criteria.  Moreover, neither the Veteran nor her representative have alleged that her hemorrhagic and ovarian cyst, status post abdominal total hysterectomy has worsened in severity since the March 2010 VA examination. Rather, they argue that the evidence reveals that the Veteran's hemorrhagic and ovarian cyst, status post abdominal total hysterectomy, has been more severe than the currently assigned 50 percent rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174   (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

The Veteran has not been afforded a VA examination in connection with the bilateral shoulder issue; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In the instant case, the Veteran's service treatment records are silent as to any findings or complaints regarding the shoulders.  Moreover, the Board finds the Veteran has not alleged a continuity of symptomatology with respect to such disorders.  Furthermore, the record contains no competent evidence suggesting a causal relationship between her current bilateral shoulder disorders and active service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

	1.  New and Material Evidence Issues

This appeal arises out of the Veteran's claim that a psychiatric disorder and a low back disorder are related to her service with the United States Army from August 1979 to August 1982.  With regard to the psychiatric disorder, the Veteran contends that she was sexually assaulted during military service and that she suffers from PTSD due to this experience.  Alternatively, the Veteran contends that her psychiatric problems are secondary to her service-connected hemorrhagic and ovarian cyst, status post abdominal total hysterectomy, as she has experienced psychiatric problems due to her inability to bear a child.  With regard to the low back disorder, the Veteran notes that she was treated for complaints regarding the low back during military service and has been experiencing low back problems since service.    

The Veteran's February 1979 military enlistment examination shows a normal spine and psychiatric system and in a February 1979 report of medical history the Veteran denied "recurrent back pain," "nervous trouble of any sort," and "depression or excessive worry." 

Service treatment records show several complaints regarding back pain.  Significantly, in September 1979 the Veteran was seen for a 2-day history of back pain.  In August 1981, she was seen with a 4 day history of back pain after moving furniture, assessed as low back strain.  In early June 1982, the Veteran was seen for complaints of a 3 week history of back pain, without complaints of numbness or parenthesis.  The July 1982 separation examination report revealed that clinical evaluation of the spine and psychiatric evaluation were normal.  In a July 1982 report of medical history the Veteran reported "yes" to "recurrent back pain" but denied "nervous trouble of any sort" and "depression or excessive worry."  She was ultimately separated for reasons other than retirement in August 1982; the character of service was listed as honorable.

The veteran filed original service connection claims for disorders of the back and PTSD/chemical dependency in May 2003. 

In August 1996, the Veteran received emergency room treatment following a motor vehicle accident.  The report revealed that the Veteran was the driver and she reporting having 4 to 5 beers prior to the accident.  The car went into a ditch, but did not roll over.  The Veteran sustained facial lacerations.  She complained primarily of pain in the face and chin.  On examination, tenderness in the area of the neck and lower lumbosacral spine was reported.  X-ray films were taken which revealed no definite fractures of the cervical segments.  X-ray films of the lumbar spine revealed that the vertebral bodies were well aligned.  Disc spaces were intact. Spurring at L3-L5 was noted.  There was no evidence of acute osseous trauma.  X-ray films of the cervical and lumbar spine were described as normal.  The diagnoses included strain of the neck and lower back. 

Private medical records reveal that the Veteran was hospitalized and treated in April and May 1999 at a private facility for alcohol dependence and panic disorder. 

The Veteran was evaluated by a private psychologist in April 1999.  She reported having panicked feelings, with symptoms worsening during the past two months.  It was noted that she remembered only bits and pieces from childhood.  No stressor events relating to her period of service were reported at that time.  The psychologist stated that the Veteran's reported stressors were related to years of family dysfunction, and current relational, financial, occupational and health problems.  The Veteran indicated that she had been an MP (military policeman) in service from 1979 to 1982.  She reported that she had no combat experience.  She indicated that she was sexually harassed during service and was "witch hunted" due to her homosexuality.  She reported that she attempted suicide by overdose during service in 1982.  She also generally complained that she had back pain.  Assessments of PTSD, panic attack/disorder, dysthymia, alcohol dependence and personality disorder, were made. 

Following the evaluation by a private psychologist in April 1999, the Veteran was also seen by a psychiatrist in April 1999.  The psychiatrist reported that the Veteran drank a case a day, and indicated that she had only had 8 months of sobriety in her life.  It was noted that she had gotten into a fair amount of difficulty in the military due to drug and alcohol use and they were trying to drum her out when her enlistment ran out.  The Veteran reported that when she over-dosed in the military, she was trying to get high at the time, and was not trying to kill herself.  She was referred for chemical dependency treatment at that time. 

Records from a private mental health center show that the Veteran underwent an initial assessment in November 1999.  A history of two DWIs (driving while intoxicated) in 1999 as well as inpatient and outpatient treatment for alcohol and chemical dependency was noted.  The Veteran reported that she had been dealing with issues related to PTSD, as well as trying to remain sober.  She stated that she had received a PTSD diagnosis earlier in the year when she started counseling and began to have some flashbacks to her childhood.  She indicted that she had memories of a hired hand on their farm crawling into bed with her when she was about age five.  She denied recalling any other sexual or physical abuse with her as a victim.  She also gave a history of a brief hospitalization in 1981 following an overdose.  The examiner noted a long history of drug use and alcohol dependence, but it was noted that the Veteran had been sober for three months.  The examiner observed that the Veteran did not have a lot of memory of her childhood, and had been having some flashbacks, which might be indicative of a PTSD diagnosis.  Axis I diagnoses of generalized anxiety disorder, alcohol dependence and rule out PTSD, were made. 

Private medical records further indicate that the veteran was seen in January 2003 with complaints of low back pain in the tailbone.  A history of a fall as a child, with injury to the coccyx, was noted.  A past medical history of hypertension and alcohol abuse was reported.  The assessments included low back problems.  The doctor stated that X-ray films of the lumbosacral spine revealed minimal narrowing and degenerative changes at L5-S1 and spina bifida occulta at S1.  Records dated in March 2003 continued to document the Veteran's back problems and revealed that she was working at a restaurant which involved a lot of heavy lifting.  At that time, an assessment of low back strain with right sacroiliac strain was made.  When seen in May 2003, the Veteran complained of pain in the lumbar and thoracic areas.  It was reported that she had experienced chronic back pain for several months, increased during the previous two months.  She did not recall sustaining any injury to that area.  The report noted that X-ray films of the thoracic and lumbar spine showed some evidence of narrowing disc spaces.  An assessment of chronic back pain, low and thoracic, with accompanying thoracic and lumbosacral strain, secondary to no known injury. 

In October 2003, the Veteran provided information to the effect that she sustained trauma of a sexual nature during service in February 1981.  She reported that she was asleep in her barracks booth and awoke to find a man on top of her.  She indicated that she was sexually assaulted by a Sergeant who was on duty as a CQ, who used a pass key to enter her room in the middle of the night.  The Veteran stated that she reported this to her chain of command and received counseling at the Kimbrough Army Hospital at Fort Meade.  She further explained that this episode was eventually reported to the authorities when she appeared on CBS, 60 Minutes, on a segment about sexual harassment in the military. 

A VA examination was conducted in November 2003 and the claims file was reviewed by the examiner.  It was noted that the alleged sexual attack happened in February 1981 at Fort Meade, when she awoke to find a man on top of her and stated that she was sexually assaulted.  The Veteran indicated that she reported this to her supervisors immediately and along the chain of command, but that nothing happened for eight months.  The report stated that about eight months after the alleged incident, there was a segment about military sexual trauma on a news channel and after that, the alleged perpetrator was removed from that area and moved elsewhere.  The Veteran reported that after that, she drank heavily, partied and was apathetic.  She reported that after partying one night, she ended up in a psychiatric hospital where she was held for three days and was told that she had tried to hang herself.  She received counseling at Kimborough Army Hospital in Fort Meade. 

Following evaluation, the examiner indicated that the Veteran did not meet all of the DSM-IV PTSD criteria in connection with the alleged assault while in the military.  The examiner opined that the Veteran's anxiety symptoms were more likely than not connected to the alleged assault that happened in the military.  It was noted that her alcohol dependence was most likely a separate problem which she had since an early age, and which had a strong genetic component.  It was noted that the Veteran had a lifelong struggle to stay sober, which might be aggravated under stress.  Axis I diagnoses of anxiety disorder, not otherwise specified, in connection with the sexual trauma while in the military; and alcohol dependence, in partial remission, were made. 

A VA examination of the spine and joints was conducted in November 2003.  The Veteran reported that back pain had been escalating for the past two years.  The diagnoses included history of a low back condition, lumbago, with a history of magnetic resonance imaging (MRI) in October 2003 showing disc bulges, with complaints of left leg pain and numbness, not shown on examination. 

A search for the Veteran's records from the Kimborough Ambulatory Care Center in Ft. Meade, MD was requested in May 2004.  However, a reply was received in late May 2004, indicating that a thorough search of files revealed no record of treatment at that facility. 

In a statement provided by the Veteran in November 2004, she maintained that about eight months after her alleged assault, a TV crew from "60 Minutes" did an investigative report about the base due to a high number of assaults and allegations of cover-ups.  She reported that she was interviewed live on camera for that program in the spring of 1982.  She contended that she believed that records of the assault had been intentionally removed from her file. 

In a statement received in February 2005, the Veteran maintained that she worked for Marriott  after her discharge from service and was treated by an HMO repeatedly from May 1984 to October 1993 for knee and back problems, treated by Dr. M. and Dr. S., respectively.  A Request for Military Police reports from Fort Meade for February 1981 was made in July 2006.  Records from the Department of the Army, Crime Records Division, were received in September 2006.  Without revealing any specific information, these records were entirely negative for any indication that an assault was perpetrated on the Veteran.  In fact the records reflect that the Veteran herself was the subject of a criminal investigation for homosexual conduct occurring from July 1981 to July 1982. 

Later in March 2007, the Veteran and her representative added additional evidence to the record, consisting of VA records dated in 2006 and 2007.  This evidence was accompanied by a waiver.  VA records include an entry dated in April 2006, at which time the veteran was referred to physical therapy to obtain a TENS unit and back brace due to chronic back pain.  A June 2006 neurosurgery record shows that the veteran had complaints of low back pain and right lower extremity pain, for a 5 year history.  MRI revealed hypertrophic changes with L4-L5 and L5-S1 degenerative disc disease.  An October 2006 psychiatry note reveals assessments of a history of depression, with anxiety, stable; and alcohol dependence, sober now. 

The Veteran provided testimony at a Travel Board hearing held in March 2007.  She recounted her story of a reported sexual assault occurring in February 1981 when she was at Fort Meade.  She indicated that after the alleged attack, her "attacker" was being covered up as both she and he were MP's and he was still able to do CQ.  She indicated that she reported the incident through her chain of command, but that it did not get through the battalion chain of command.  She stated that once it did, he was reassigned to Germany, she thought.  She stated that after the reported attack she was hospitalized at Kimborough Hospital for 3 days.  She indicated that she had also been treated there for three months for a suicide attempt and for drug and alcohol treatment.  She indicated that she was interviewed for 60 Minutes, but did not give her name.  The Veteran reported that she was receiving treatment at the VA in Fargo. 

With regard to the back issue, the Veteran testified that she was treated for back problems for three weeks in June 1981, which she believed was due to repelling or after a field exercise when she was stationed in Korea. She reported that post-service she was treated for back and knee problems from May 1984 to October 1993 at the Columbia Medical  Center, and had tried but could not obtain those medical records.  The Veteran testified that the current diagnosis of her right knee was arthritis.  

By rating decision dated in June 2004, the RO denied service connection for a psychiatric disability and a low back disorder.  With regard to the psychiatric disorder issue, the RO noted that the Veteran's service treatment and personnel records were negative regarding her claimed in-service sexual assault and that there was no medical evidence linking her current psychiatric problems with military service.  With regard to the back disability issue, the RO noted that while there were complaints of back pain during service or immediately after service, there was no evidence that the Veteran's current low back disorder was related to her military service.  Thereafter, she perfected an appeal as to the RO's denial.  In an August 2007 decision, the Board confirmed the RO's denial of the Veteran's claim.  As the Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court), the August 2007 decision is final.  38 U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38. C.F.R. § 20.1100 (2007) [(2013)].

Following the issuance of the August 2007 Board decision, the Veteran first submitted an application to reopen her claims of entitlement to service connection for a psychiatric disorder and a low back disorder in January/April 2010.  In connection with this claim the RO obtained VA treatment records dated through November 2010 showing treatment for the Veteran's psychiatric and low back disorders.  Significantly, an April 2010 VA psychiatric evaluation report shows an Axis I diagnosis of "anxiety disorder not otherwise specified (PTSD and panic features)."  In February 2010 correspondence the Veteran, for the first time, alleged that her psychiatric problems were secondary to her service-connected hemorrhagic and ovarian cyst, status post abdominal total hysterectomy.  

In connection with this new theory of entitlement the RO afforded the Veteran a new VA psychiatric examination in July 2010.  This examiner diagnosed anxiety disorder, NOS (not otherwise specified) and indicated that this diagnosis was "related to multiple psychological factors as well as substance abuse."  Significantly, the examiner wrote that based on the history and current presentation, there were multiple factors which contributed to the Veteran's anxiety, such as childhood sexual assault at the age of 12, alleged military sexual trauma, for which she had been treated by VA for many years, alcohol dependence with recent remission, and caffeine dependence.  The Veteran reported that recently, her anxiety had been significantly increased by the fact that she realized that she did not have any children, while her partner, whom she lived with, had a child.  She said she realized distress after her brothers and sisters had not only children, but also grandchildren.  This was a significant stress in her life but, in the opinion of the examiner, the presence of the above described multiple other stressors as well as consuming stress inducing substances, it was difficult to separate impact of each factor on the Veteran's anxiety disorder.  The examiner opined that the Veteran's feelings of loss and anxiety secondary to her service-connected disability that caused her infertility less likely contributed to her anxiety disorder, NOS, which, for many  years, had been recognized and addressed as a disorder with a connection of her alleged military sexual trauma.  

Also, following the issuance of the August 2007 Board decision, the RO obtained additional private medical records showing complaints of low back pain as early as October 1985 and again in September 1990.  

When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

Upon review of the record, the Board finds that evidence received since the August 2007 Board decision is new and material.  Specifically, the July 2010 VA psychiatric examination report wherein the physician opined that the Veteran's anxiety disorder was, in part, related to traumatic experiences during childhood and her alleged sexual assault during military service is new and material evidence with regard to the psychiatric disorder issue as, this opinion indicates a possible nexus between the Veteran's psychiatric problems and her military service.  Also, while the Veteran previously had no diagnosis of PTSD at the time of the August 2007 Board denial, the April 2010 VA psychiatric examination report notes what might be construed as a diagnosis of PTSD.  Furthermore, with regard to the low back issue, the October 1985 and September 1990 private medical records are new and material evidence as the earliest post-service complaints regarding the low back at the time of the August 2007 Board decision were dated in August 1996.  Now, there are documented complaints of back pain within three years as opposed to 14 years after military service.  As above, in Shade the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  As new evidence has been obtained which provides new and presumed credible assertions regarding a possible nexus between the psychiatric and low back disorders and the Veteran's military service, the Board finds that obtaining a medical opinion concerning this possible nexus is appropriate in this case.  As such, the Board finds that the old and new evidence of record, considered as a whole, triggers VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for a psychiatric disorder and a low back disorder. 

	2.  Bilateral shoulder disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a)  is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records do not contain any complaints, treatment, or findings related to bilateral shoulder disorders.  Significantly, the Veteran's February 1979 enlistment examination shows normal "upper extremities."  Also, in a February 1979 report of medical history the Veteran denied "painful or 'trick' shoulder or elbow."  The Veteran's July 1982 separation examination also shows normal "upper extremities" but notes a left elbow bone prominence.  Significantly, the Veteran's service treatment records show several complaints regarding the left elbow.  Not surprisingly, in a July 1982 report of medical history the Veteran reported "yes" to  "painful or 'trick' shoulder or elbow."

As above, post-service treatment records reflect complaints of low back pain as early as October 1985 but are negative for complaints regarding the upper extremities until February 2005.  Specifically, a February 2005 private treatment record showed that the Veteran had previously had problems with pain in the bilateral lower extremities and that she was currently having problems with her hands.  She had an EMG (electromyography) done which showed neuropathy in the lower extremities, possibly secondary to alcohol abuse in the past.  Subsequently, in March 2005 the Veteran was diagnosed with peripheral neuropathy in all four extremities.  

The earliest evidence of complaints specific to the shoulders is dated in March 2007.  Specifically, a July 2007 private treatment record shows complaints of numbness in the Veteran's bilateral upper extremities beginning in March 2007.  The assessment was bilateral neurogenic thoracic outlet syndrome.  An August 2007 private treatment report notes complaints of pain in the left shoulder just above the clavicle and going up into the trapezius muscle.  The Veteran reported that this pain began in March 2007 when she was working on a ceiling fan, with both arms above her head, and the pain began suddenly and had persisted since then.  She underwent an MRI to rule out other possibilities and was diagnosed with thoracic outlet syndrome of the neurogenic type.  She underwent surgery on her left shoulder in July 2008.

While the Veteran submitted a claim for service connection for various disorders, including a low back disorder, in May 2003, the Veteran did not mention any problems with her shoulders at that time and did not submit a claim for service connection for a bilateral shoulder disorder until January 2010.   

As an initial matter, the Board has considered whether presumptive service connection for a bilateral shoulder disorder is warranted.  However, the record fails to show that the Veteran manifested arthritis of the shoulders to a degree of 10 percent within the one year following her active duty service discharge in August 1982.  In fact, while the Veteran has arthritis of the spine the record fails to show that the Veteran currently has arthritis of the shoulders.  Moreover, the Veteran has not alleged a continuity of bilateral shoulder symptomatology.  See Walker, supra.  As such, presumptive service connection is not warranted for arthritis of the shoulders. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, the Board finds that, while the Veteran has a current diagnosis of bilateral neurogenic thoracic outlet syndrome, there is no objective medical evidence of the bilateral neurogenic thoracic outlet syndrome until approximately 25 years after service.  Additionally, there is no probative evidence that the Veteran's bilateral neurogenic thoracic outlet syndrome is related to her military service.  In this regard, her service treatment records are negative for any complaints, treatment, or findings referable to shoulder complaints.  Moreover, the Veteran has not described a specific injury to her shoulders during military service and there is no medical opinion linking such disorders to the Veteran's military service. 

Therefore, for the foregoing reasons, the Veteran's claim for service connection for a bilateral shoulder disorder must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

	3.  Hemorrhagic and ovarian cyst, status post abdominal total hysterectomy

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

Service treatment records show that the Veteran experienced gynecological problems prior to service, specifically the Veteran underwent a laparoscopy in November 1978, and continued to suffer gynecological problems during service.  She submitted a claim for service connection for gynecological problems in May 2003 and underwent a VA examination in November 2003 which showed that the Veteran was status post abdominal total hysterectomy on November 10, 2003 for treatment of menorrhagia and ovarian cyst.  By rating decision dated in June 2004 the RO granted service connection for menorrhagia and ovarian cyst, status post abdominal total hysterectomy, and assigned a 30 percent disability rating effective May 30, 2003, a 100 percent disability rating effective November 10, 2003, and a 50 percent disability rating effective March 1, 2004.  In January 2010 the Veteran submitted a claim for an increased rating for her service-connected gynecological disorder.  

The Veteran's hemorrhagic and ovarian cyst, status post abdominal total hysterectomy, is rated pursuant to 38 C.F.R. § 4.116, DCs 7699-7617.  When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows:  The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved, and the last two digits will be "99" for all unlisted conditions. 38 C.F.R. §§ 4.20, 4.27.  Under DC 7617, the complete removal of the uterus and both ovaries warrants a 100 percent rating for three months after removal and 50 percent thereafter.  

Other relevant DCs include 7615, 7618, and 7619.  Under DC 7615, diseases, injuries, and adhesions of the ovaries are assigned a 10 percent evaluation when there are symptoms that require continuous treatment, and a 30 percent disability evaluation is warranted for symptoms not controlled by continuous treatment.  Under DC 7618, the removal of the uterus, including the corpus, warrants a 100 percent rating for three months after removal and 30 percent thereafter.  Under DC 7619, the removal of an ovary warrants a 100 percent rating for three months after removal.  A 30 percent rating is assigned thereafter if there is a complete removal of both ovaries, and a noncompensable rating is provided three months after removal in the case of the removal of one ovary with or without partial removal of the other ovary. 

Evidence relevant to the current level of severity of the Veteran's service-connected gynecological disorder includes a March 2010 VA examination.  During this examination the Veteran reported that she was not working, did not smoke, and did not use alcohol.  The examiner reviewed the claims file and noted the Veteran's November 2003 hysterectomy at the age of 42 due to a 20 plus year history of menorrhagia.  The Veteran also reportedly had a prior dilation and curettage in approximately 1980 secondary to hemorrhage and was told at that time that her "uterus was starting to rot."  She indicated that she wished that she had had the hysterectomy done sooner.  The Veteran reported that she began having more gynecological problems when she went overseas as she had a medication adjusted which resulted in a hemorrhage requiring the dilating and curettage after that.  She stated that she felt menopausal symptoms instantly after her total abdominal hysterectomy in November 2003.

At the time of the examination, the Veteran's symptoms included hot flashes, mood swings, irritability, and night sweats.  She had not had any hormonal treatment for these symptoms and was advised against any future hormonal treatment secondary to her risk factors including a prior history of smoking.  She stated that she had no further abdominal bleeding, no vaginal discharge, and no ongoing fevers of chills.  Her bowel and bladder symptoms were stable.  When asked about pain, she felt that she sometimes had pseudo-menstrual cramps in her back which could be related to her chronic low back disorder.  She stated that this pain occurred once a month for a couple of days which she treated with hydrocodone and Lyrica.  She denied any other pelvic surgeries and denied any gynecological cancers.  She did report that her mother had a history of cervical cancer and that her sister had pre-cervical cancer requiring a freezing procedure.  Her menstrual history included that her menses began at the age of ten.  She denied any pregnancies.  She denied current dysuria and also denied problems with the genitourinary tract.  She reported having an occasional urinary tract infection and, at one point, had kidney stones.  She also reported that she had a type of kidney infection in which her kidney was bleeding from the inside out per her report.  She believed that this was treated with antibiotics and had no further recurrences of this.  With regard to her abdominal incision secondary to the hysterectomy, the Veteran denied any problems.  While she had loss of feeling throughout that area, it was fully healed and caused no problems.  

On physical examination, the Veteran was in no obvious acute distress.  She was well nourished and well hydrated and was alert and oriented times three.  The abdomen was soft, thin, and nontender.  Bowel sounds were times four.  No splenomegaly was noted.  The examiner did question whether she felt the tip of the liver but did not feel this on the second try.  There was no pain with palpation.  The scar was visualized in the suprapubic area and was 5.5 inches long.  It was healing well enough that it was difficult to discern where it stopped and started.  There was no induration.  She had loss of feeling throughout the area, but no pain, and it was well healed.  The skin had almost returned to a normal color but there were some slight whitened areas where you could barely tell where the scar was.  There was no lower extremity edema.  The Veteran deferred a pelvic examination as she had recently undergone a pelvic examination in December 2009.

The examiner noted the Veteran's December 2009 pelvic examination and noted that the pap smear results from that examination were negative for the intraepithelial lesion or malignancy.  The Veteran had had recent UA in December 2009 which was negative.  She also had CBC done, which the WBC was slightly elevated at 13.6, Hgb 15.5, and Hct 43.3.  No further abdominal ultrasound studies were done.  The examiner also reviewed the November 2003 VA examination which noted a diagnosis of status post abdominal total hysterectomy in November 2003 for treatment of menorrhagia and ovarian cyst.  

The diagnosis was total abdominal hysterectomy done in November 2003 for treatment of menorrhagia and, per the Veteran's report, left ovarian cyst.    

Also of record are VA treatment records dated through November 2010 and private treatment records dated through September 2008 which confirm the findings noted above.

The Board finds that a disability rating greater than 50 percent for hemorrhagic and ovarian cyst, status post abdominal total hysterectomy, is not warranted.  Significantly, a 50 percent rating is the highest rating possible under DC 7617 after the three-month period following surgery.  The Board also notes that 7615, 7618, and 7619 do not provide for a rating higher than 50 percent after the three-month period following surgery.  Nor is there any evidence, opinion, or assertion indicating that the 100 percent post-operative rating should be extended.  Additionally, there are no other appropriate diagnostic codes for rating the Veteran's service-connected gynecological disorder. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)  ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which primarily consisted of hot flashes, mood swings, irritability, and night sweats.  Moreover, the 50 percent evaluation has been assigned for the complete removal of the uterus and both ovaries, and the Veteran told the March 2010 VA examiner that she had no other residual problems following her November 2003 hysterectomy. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hemorrhagic and ovarian cyst, status post abdominal total hysterectomy, under the provisions of 38 C.F.R. § 3.321(b)(1)  have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

As for the potential for a TDIU, a review of the Veteran's Social Security disability records shows that she has been unemployed since April 2003.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

During the course of the Veteran's claim for an increased rating for hemorrhagic and ovarian cyst, status post abdominal total hysterectomy, a claim for TDIU was considered and denied by the RO in a November 2011 rating decision.  The Veteran has not appealed this decision.  Such adjudications reflect the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over a TDIU claim and need not refer or remand the matter. 



ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is granted.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a low back disorder is granted.

Service connection for a bilateral shoulder disorder is denied.  

A disability rating greater than 50 percent for hemorrhagic and ovarian cyst, status post abdominal total hysterectomy, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the psychiatric disorder claim, as noted above, the July 2010 VA psychiatric examiner opined that the Veteran's anxiety disorder is related, in part, to her childhood sexual assault at the age of 12.  At the time of the Veteran's February 1979 military enlistment examination, she reportedly had a normal psychiatric system and in a February 1979 report of medical history the Veteran denied  "nervous trouble of any sort" and "depression or excessive worry."  Service treatment records are negative for any complaints or findings referable to psychiatric problems.  The Veteran's July 1982 military separation examination again showed normal psychiatric system and in a February 1979 report of medical history the Veteran again denied  "nervous trouble of any sort" and "depression or excessive worry."

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

As above, the Veteran was afforded a VA psychological examination in July 2010.  This examiner diagnosed anxiety disorder, NOS, and indicated that this diagnosis was "related to multiple psychological factors as well as substance abuse."  Significantly, the examiner wrote that based on the history and current presentation, there were multiple factors which contributed to the Veteran's anxiety, such as childhood sexual assault at the age of 12, alleged military sexual trauma, for which she had been treated by VA for many years, alcohol dependence with recent remission, and caffeine dependence.  The examiner also opined that the Veteran's feelings of loss and anxiety secondary to her service-connected disability that caused her infertility less likely contributed to her anxiety disorder, NOS, which, for many years, had been recognized and addressed as a disorder with a connection of her alleged military sexual trauma.  

Unfortunately, the July 2010 VA examiner failed to address whether the Veteran's current psychiatric disorder is related to her military service on the basis of aggravation of a pre-existing disorder.  Furthermore, while the July 2010 VA examiner opined that the Veteran's anxiety disorder is not caused by her service-connected gynecological disorder, the examiner failed to discuss whether the Veteran's service-connected gynecological disorder has aggravated her psychiatric disorder.  As such, the July 2010 VA examination report is inadequate.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, an opinion should be obtained as to whether the Veteran's current psychiatric disorder is related to her military service on the basis of aggravation of a pre-existing disorder and whether the Veteran's service-connected gynecological disorder has aggravated her psychiatric disorder.

Furthermore, the Veteran contends that her psychological disorder is due to an in-service sexual assault.  VA regulations provide that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(3); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).  A review of the record reveals that the Veteran has not been advised that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of her claimed in-service stressor of being sexually assaulted.  Such should be accomplished on remand.

Additionally, the Board finds that the AOJ should take any necessary steps, to include contacting the United States Army and Joint Services Records Research Center (JSRRC), to attempt to verify the Veteran's claimed stressor regarding an in-service sexual assault.  As above, in October 2003, the Veteran provided information to the effect that she sustained trauma of a sexual nature during service in February 1981.  She reported that she was asleep in her barracks booth and awoke to find a man on top of her.  She indicated that she was sexually assaulted by a Sergeant (Sgt.) who was on duty as a CQ, who used a pass key to enter her room in the middle of the night.  The Veteran stated that she reported this to her chain of command and received counseling at the Kimbrough Army Hospital at Fort Meade.  

With regard to the issue of entitlement to service connection for a low back disorder, the Board also finds that a remand is required in order to afford the Veteran a VA examination so as to determine the etiology of her low back disorder.  In this regard, service treatment records show several complaints regarding back pain and upon separation in July 1982 the Veteran reported "yes" to "recurrent back pain."  Private treatment records show complaints of back pain as early as October 1985, approximately three years after the Veteran's discharge from military service, and again in September 1990.  She was subsequently diagnosed with low back strain in August 1996 and degenerative disc disease and lumbar facet hypertrophy in October 2003.  To date, the Veteran has not been provided a VA examination addressing whether her current low back disorder is due to her active military service.  Therefore, a remand is necessary so as to afford her such examination.
   
Finally, the most recent VA medical records in the claims file are dated in November 2010 and the most recent non-VA medical record is dated in September 2008.  Thus, there may be outstanding medical records in this case that should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1. Relevant to the Veteran's claimed in-service incident of being sexually assaulted in February 1981, she should be sent a letter that informs her of additional sources that may help substantiate her claim.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  She should be advised that she may also submit any evidence showing a change in behavior.  Examples of such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

2. The Veteran should be given an opportunity to identify any healthcare provider who treated her for her psychiatric disorder and/or low back disorder since service.  After securing any necessary authorization from her, obtain all identified records not already contained in the claims file, to include VA treatment records from the Sioux Falls, South Dakota, VAMC dated from November 2010 to the present.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  The AOJ should take any necessary steps, to include contacting the JSRRC, to attempt to verify the Veteran's alleged February 1981 in-service sexual assault.  

4.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of her acquired psychiatric disorder(s).  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

In this regard, the AOJ should specifically include documentation as to whether the Veteran's alleged in-service incident (see above) has been verified.  

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to the following:  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

(a) Does the evidence of record clearly and unmistakably show that the Veteran had an acquired psychiatric disorder that existed prior to her entry onto active duty in August 1979?  If so, what acquired psychiatric disorder(s)?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting acquired psychiatric disorder(s) was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that any currently diagnosed acquired psychiatric disorder is related to the Veteran's military service to include as secondary to or aggravated by the Veteran's service-connected hemorrhagic and ovarian cyst, status post abdominal total hysterectomy (i.e., her infertility)?  

(d) The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor, to include her allegation of a sexual assault during service.  

The examiner's attention is directed to the February 1979 enlistment examination and July 1982 separation examination showing a normal psychiatric system and the February 1979 and July 1982 reports of medical history wherein the Veteran denied "nervous trouble of any sort" and "depression or excessive worry; " the April and November 1999 private psychological reports showing a difficult childhood; and the July 2010 VA examiner's assessment that the Veteran's anxiety disorder, NOS, was "related to multiple psychological factors" to include "childhood sexual assault at the age of 12."  The examiner is also notified that the Veteran is competent to report as to the onset and continuity of symptomatology of her claimed acquired psychiatric disorder.      

A complete rationale should be provided for any opinion expressed.  

5.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of her low back disorder.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.  
The examiner should identify all current disorders of the low back.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not that such disorder(s) are etiologically related to the Veteran's active military service, to include her complaints of back pain in September 1979, August 1981, June 1982, and July 1982.  

The examiner's attention is directed to the complaints of back pain as early as October 1985 (approximately three years after the Veteran's discharge from military service) and again in September 1990 as well as the subsequent diagnoses of low back strain in August 1996 and degenerative disc disease and lumbar facet hypertrophy in October 2003.  

The examiner should provide the supporting rationale for the opinion expressed.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


